The judgment recovered by the plaintiff cannot be sustained upon the record before us, unless we are prepared to hold that it is negligence per se for a railroad corporation to maintain an uncovered underground farm crossing, regardless of its location and without reference to the manner in which the tracks are used in the particular vicinity. The plaintiff, a former employee of the defendant, brought this action, under the Employers' Liability Act, to recover damages for injuries sustained by him at a place on the defendant's railroad known as "Letchworth's Crossing." The specific charge of negligence is that the defendant there maintained a dangerous opening or hole in its tracks, into which the plaintiff fell while in the proper discharge of his duty as brakeman in inspecting a train. The case is singular in that the facts bearing upon the defendant's alleged negligence are practically undisputed. A short recital of these facts will reveal the precise point at which we think the plaintiff's evidence fails to sustain his complaint. *Page 223 
The defendant's railroad crosses the Genesee river upon a single track structure known as Portage bridge. To the west of the bridge are double tracks, and also a siding which begins at a point 550 feet west of the bridge and continues westerly for a distance of about 3,250 feet to what is known as the Letchworth crossing. This crossing consists of an underground passageway which connects the two parts of the Letchworth estate, and its construction is of the kind known and proven to be in general use. The two sides of the passageway are flanked by walls of masonry which support stringers, upon which are superimposed the cross ties and rails. There is no other covering over this crossing than that which is furnished by the stringers, ties and rails where the tracks cross the underground passage. As will be seen from this description, the space between the two tracks over the underground passageway is not covered by anything. The opening is about three feet wide between the inside ends of the ties, and from twelve to fifteen feet long between the supporting walls. At the time of the accident to the plaintiff this farm crossing had been thus maintained for a period of twenty eight years without mishap or casualty. At a point about 1,000 feet westerly from the farm crossing there is a yard limit signal which indicates, as agreed by all the witnesses, that engineers are to have their trains under control upon the assumption that other trains may be within the yard limits. This yard is a regular stopping place, because the double tracks on both sides of the river converge to the single tracks across the bridge, and also because it is equipped with cranes or tanks for supplying engines with water. It is not a switching place, nor a point designated for the regular inspection of trains. The plaintiff had been employed by the defendant for a period of three years preceding the accident. He had been a brakeman upon freight trains traversing this particular part of the defendant's railroad for at least four months, had passed over this farm crossing many times, both by day and night, and was familiar with the surroundings as well as with the custom in the stoppage of trains. Having *Page 224 
thus briefly described the locus in quo and its usage, we now turn to a résumé of the plaintiff's story of the accident.
At six o'clock in the afternoon of April 25th, 1906, the plaintiff left Buffalo as one of the brakemen in charge of a train of eighty freight cars drawn by two engines. The train arrived at Castile at about half-past one o'clock on the next morning. There the train stopped. One of the engines was disconnected, switched to a turntable and turned for use in pushing the train on to Portage and across the bridge. While another brakeman assisted in the turning of this engine, the plaintiff began an inspection of the south side of the train. Equipped with lantern, oil can, hook and waste he worked from the caboose forward to the engine. In the course of his progress he discovered signs of a heated journal on the north side of the train, but before he had time to go to that side, the train started. He stepped upon the engine and rode to the yard limits at Portage bridge, where the train stopped. Without directions from any one he alighted and proceeded westerly toward the caboose for the purpose of inspecting the northerly side of the train. This necessitated walking between the two tracks. After he had gone westward about thirty-five car lengths he came upon a heated journal which he began to pack and oil. While thus engaged the train started. He continued his work on the heated journal, walking along five or six steps with the slowly moving train. Meanwhile his lantern, which he had set on the ground, went out and he moved back to get it. He re-lighted the lantern and walked westward toward the rear of the train, intending to take note of the journals as they passed him. After he had taken four or five steps toward the west, he fell into the opening over the farm crossing above described, and sustained the injuries set forth in the complaint. The case, as now presented, turns wholly upon the question whether the defendant was negligent in maintaining this farm crossing without a deck or cover, and it is, therefore, unnecessary to discuss either of the other questions presented by counsel.
The undisputed evidence is that the structure known as *Page 225 
"Letchworth Crossing" is a typical underground farm passageway, in general use upon the railroads of the country, and this evidence is in accord with common knowledge of the subject. Wherever farm lands have been bisected by railroad embankments, such crossings are familiar objects. It goes without saying that many such crossings are so situated that no one would think it essential to cover them for the protection of railroad employees. Railroad bridges with two or more tracks, are usually left with an open or unplanked space between the tracks, unless located in a place where switching, coupling, or other work about trains necessitates the frequent, safe, and convenient passage, to and fro, of employees. In view of these general considerations, it is obviously impossible to hold the defendant responsible upon the broad ground that the mere maintenance of such a structure is, of itself, evidence of negligence, for that would involve the radical conclusion that all such structures are to be condemned as improper without regard to their use or location. It must follow, therefore, that when the maintenance of such a structure is relied upon by a plaintiff to establish the charge of negligence against a defendant, there must be evidence of specific circumstances and conditions from which dereliction of duty may be inferred. In the application of that rule to the case at bar, the statement of a few additional facts will serve to show why the plaintiff has failed to make out his case.
It appears that Castile is a place where trains were regularly inspected. The crew in charge of this train numbered five men. The movements of none of these at Castile are accounted for except those of the plaintiff, who was engaged in his duty of inspecting the train, and of another brakeman who was busy in helping to turn the detached locomotive. The inference is permissible, if not necessary, that if this other brakeman had not been engaged with the locomotive he would have assisted in the work of inspection at Castile, and that he could have finished one side of the train while the plaintiff completed the other side. As it does not appear whether the other brakeman was acting under specific orders *Page 226 
or in the general line of his duty in helping to turn the engine, we cannot assume that the defendant was chargeable with knowledge that the train had not been fully inspected at Castile. That being the regular place of inspection, it was not to be anticipated that, in the ordinary course of events, it would be necessary to continue at Portage bridge, only two miles distant, and inspection begun but not finished. The natural inference would be that full inspection had been made at Castile, and that none would be necessary at Portage bridge, beyond the casual oversight which might be dictated by prudence at any stopping place. It is entirely clear from the record that the plaintiff, in finishing his inspection at Portage bridge, was not acting under specific orders, and the general rules defining his duties throw no light upon the question whether there was any such regular or habitual inspection of trains at that place as to charge the defendant with knowledge that Letchworth crossing was a menace to the safety of brakemen. The rule promulgated by the defendant imposing upon brakemen the duty of making couplings, attending to brakes, displaying signals, assisting in loading and unloading freight, inspecting cars, and doing all other things necessary for the prompt and safe movement of trains, is general in its application and has no particular significance as applied to the conditions which existed at Portage bridge. The plaintiff's testimony is not more definite. It tends to show that it is a brakeman's duty at all times to see that his train is in good condition, and that there are no defects in the brakes, running gear or other appliances. That is a fact as to which there is no disagreement in the testimony, but it is also a fact which must be considered in the light of practical conditions. It relates to the brakeman's general duty of watchfulness as well as to the regular inspection of trains. The one is constant and extends over every fraction of the journey, while the other is usually to be exercised only at designated stations. It would be as unjust to hold that railroad corporations should be required to anticipate every possible emergency that may arise in the progress of trains as to absolve *Page 227 
them from responsibility for the unnecessary maintenance of dangerous conditions at particular places where brakemen, in the regular inspection of trains, are subjected to perils which can be obviated by the exercise of reasonable care and prudence.
The principle by which this case is governed is so well settled and so generally understood as to render the citation of authorities almost superfluous. The master does not guarantee the safety of his servants. He is not required to furnish them an absolutely safe place in which to work, but is simply bound to exercise reasonable care and prudence in providing such a place. He is liable not for mere error of judgment, but only for culpable negligence. The experience of this unfortunate plaintiff has shown that under the peculiar circumstances of this case the uncovered opening was a place of danger, and the evidence tends to show that the defect is one which can be remedied. Over against these suggestions there is the stubborn fact that this farm crossing is of the standard construction in general use by the railroads of the country, and that the defendant has maintained it for twenty eight years without accident or injury to any one. The defendant's duty and liability are to be measured not in the light of plaintiff's sad mishap, but by the conditions which antedated it. If the defendant, in the exercise of reasonable care and foresight, had been chargeable with knowledge that this opening in its tracks might prove to be a menace to the safety of its employees, the plaintiff could sustain the judgment herein. But that is just where his evidence fails. In that respect his case is like Dongan v. Champlain TransportationCo. (56 N.Y. 1), where a passenger slipped under the gangway rail of a steamboat, fell overboard and was drowned. There it appeared that all the boats plying upon the same lake were constructed in the same way; that they had been thus maintained for many years; that no similar accident had ever happened before, and that the defect in the gangway rail was one which could be cured by a different construction. Quite similar is the case of Loftus v. Union Ferry Co. of Brooklyn *Page 228 
(84 N.Y. 455), where a child six years old while leaving one of defendant's boats fell through a guard rail and was drowned. In both of these cases the accidents proved the dangers, and the evidence tended to show that they might have been avoided. But this court held that liability was not predicable upon the accidents themselves and that the real question was whether the defendants ought to have foreseen the dangers. In discussing that point in the Loftus case Judge ANDREWS said: "But the facts rebut any inference of negligence on this ground. The company had the experience of years, certifying to the sufficiency of the guard. That it was possible for a child, or even a man to get through the opening was apparent enough. But that this was likely to occur was negatived by the fact that multitudes of persons had passed over the bridge without the occurrence of such a casualty." (p. 460.) Lafflin v. Buffalo  South Western R.R.Co. (106 N.Y. 136, 141) and Burns v. Old Sterling I. and M.Co. (188 N.Y. 175, 184) are familiar illustrations of the same rule. In all such cases the question of liability depends not upon what can be seen by everybody after the happening of an accident, but by what the party sought to be held responsible should have known or anticipated before the occurrence. So long as an employer is not an insurer, his liability must depend upon his exercise of that degree of care which would suggest itself to the mind of the ordinary man of average caution and prudence under conditions which prevail before any accident has happened. We think that the defendant, judged by that standard, has not been shown to be guilty of culpable negligence.
The judgment should be reversed and a new trial granted, with costs to abide the event.